Exhibit 10.1

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

ARMSTRONG WORLD INDUSTRIES, INC.

AND

ARMSTRONG FLOORING, INC.

DATED AS OF APRIL 1, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS

     2   

Section 1.01 Definitions

     2   

Article II SERVICES

     7   

Section 2.01 Services

     7   

Section 2.02 Performance of Services

     8   

Section 2.03 Charges for Services

     9   

Section 2.04 Changes in the Performance of Services

     9   

Section 2.05 Transitional Nature of Services

     10   

Section 2.06 Subcontracting

     10   

Article III OTHER ARRANGEMENTS

     10   

Section 3.01 Access

     10   

Section 3.02 Access to SAP Database

     11   

Article IV BILLING; TAXES

     12   

Section 4.01 Procedure

     12   

Section 4.02 Late Payments

     13   

Section 4.03 Taxes

     13   

Section 4.04 No Set-Off

     13   

Article V TERM AND TERMINATION

     13   

Section 5.01 Term

     13   

Section 5.02 Early Termination

     13   

Section 5.03 Interdependencies

     14   

Section 5.04 Effect of Termination

     14   

Section 5.05 Information Transmission

     15   

Article VI CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

     15   

Section 6.01 AWI and AFI Obligations

     15   

Section 6.02 No Release; Return or Destruction

     16   

Section 6.03 Privacy and Data Protection Laws

     16   

Section 6.04 Protective Arrangements

     16   

Article VII LIMITED LIABILITY AND INDEMNIFICATION

     17   

Section 7.01 Limitations on Liability

     17   

Section 7.02 Obligation to Re-Perform; Liabilities

     17   

Section 7.03 Third-Party Claims

     18   

Section 7.04 Provider Indemnity

     18   

Section 7.05 Indemnification Procedures

     18   

Article VIII TRANSITION COMMITTEE

     18   

Section 8.01 Establishment

     18   

 

- i -



--------------------------------------------------------------------------------

Article IX MISCELLANEOUS

     18   

Section 9.01 Mutual Cooperation

     18   

Section 9.02 Further Assurances

     19   

Section 9.03 Audit Assistance

     19   

Section 9.04 Title to Intellectual Property

     19   

Section 9.05 Independent Contractors

     19   

Section 9.06 Counterparts; Entire Agreement; Corporate Power

     19   

Section 9.07 Governing Law

     20   

Section 9.08 Assignability

     20   

Section 9.09 Third-Party Beneficiaries

     21   

Section 9.10 Notices

     21   

Section 9.11 Severability

     22   

Section 9.12 Force Majeure

     22   

Section 9.13 Headings

     23   

Section 9.14 Survival of Covenants

     23   

Section 9.15 Waivers of Default

     23   

Section 9.16 Dispute Resolution

     23   

Section 9.17 Specific Performance

     23   

Section 9.18 Amendments

     24   

Section 9.19 Interpretation

     24   

Section 9.20 Mutual Drafting

     24   

 

- ii -



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT, dated as of April 1, 2016 (this “Transition
Services Agreement”), is by and between Armstrong World Industries, Inc., a
Pennsylvania corporation (“AWI”), and Armstrong Flooring, Inc., a Delaware
corporation (“AFI”).

R E C I T A L S:

WHEREAS, the board of directors of AWI (the “AWI Board”) has determined that it
is in the best interests of AWI to separate AWI’s flooring business from its
ceilings (building products) business, creating two independent industry-leading
publicly traded companies;

WHEREAS, in furtherance of the foregoing, the AWI Board has determined that it
is in the best interests of AWI to separate the AFI Business from the AWI
Business (the “Separation”) and, following the Separation, to make a
distribution of all of the outstanding AFI Shares owned by AWI to holders of AWI
Shares, on a pro rata basis (the “Distribution”);

WHEREAS, to effectuate the Separation and the Distribution, AWI and AFI have
entered into a Separation and Distribution Agreement, dated as of March 11, 2016
(the “Separation and Distribution Agreement”);

WHEREAS, in furtherance of the foregoing, as provided in the Separation and
Distribution Agreement, the AWI Board has adopted and approved a Plan of
Division (the “Plan of Division”) to effect the separation of the AFI Business
from the AWI Business by means of a division pursuant to the applicable
provisions of the Pennsylvania Entity Transactions Law (the “Division”),
pursuant to which AWI will divide into AWI, which will be the dividing
association and retain the assets and liabilities related primarily to the AWI
Business, and AFI Intermediate Co., a Pennsylvania corporation created by, and
resulting from, the Division, which will be allocated the assets and liabilities
related primarily to the AFI Business (“AFI Division Sub”), in each case as set
forth in the Plan of Division;

WHEREAS, after the Division Effective Time, AFI Division Sub will merge with and
into AFI, with AFI surviving the merger as a wholly-owned subsidiary of AWI (the
“Merger”), on the terms and subject to the conditions set forth in that certain
Agreement and Plan of Merger, to be entered into after the Division Effective
Time by and between AFI and AFI Division Sub (the “Merger Agreement”); and

WHEREAS, to facilitate and provide for an orderly transition in connection with
the Separation and the Distribution, the Parties desire to enter into this
Transition Services Agreement to set forth the terms pursuant to which each of
the Parties shall provide Services to the other Party for a transitional period.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Transition Services Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. For purposes of this Transition Services Agreement,
the following terms shall have the following meanings:

“Action” shall mean any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation of any nature
(whether criminal, civil, legislative, administrative, regulatory, prosecutorial
or otherwise) by or before any Governmental Authority.

“Additional Services” shall have the meaning set forth in Section 2.01(b).

“Affiliate” shall mean, when used with respect to a specified Person, a Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. For the
purpose of this definition, “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise. It is
expressly agreed that, for purposes of this Transition Services Agreement,
(a) no member of the AFI Group shall be deemed to be an Affiliate of any member
of the AWI Group and (b) no member of the AWI Group shall be deemed to be an
Affiliate of any member of the AFI Group.

“AFI” shall have the meaning set forth in the Preamble.

“AFI Business” shall mean (a) the business, operations and activities of the
Resilient Flooring and the Wood Flooring segments of AWI conducted at any time
prior to the Division Effective Time by either Party or any of their current or
former Subsidiaries and (b) except for the Retained Legacy Matters (as defined
in the Separation and Distribution Agreement)(which are expressly excluded from
the AFI Business), any terminated, divested or discontinued businesses,
operations and activities that, at the time of termination, divestiture or
discontinuation, primarily related to the business, operations or activities
described in clause (a) as then conducted, including those set forth on Schedule
1.2 to the Separation and Distribution Agreement.

“AFI Division Sub” shall have the meaning set forth in the Recitals.

“AFI Group” shall mean AFI and each Person that is a Subsidiary of AFI.

“AFI Historical Financial Data” shall mean financial Information to the extent
related to the AFI Business prior to the Distribution Effective Date and
contained within the SAP Database, including internal statements of cash flows
with respect to distributions, contributions or other transfers of cash or other
funds, general ledger accounts, customer payment history, customer claims and
audits, invoices and inventory information.

 

- 2 -



--------------------------------------------------------------------------------

“AFI SAP Personnel” shall mean those AFI personnel that AFI has identified in
writing to AWI and require access to the AFI Historical Financial Data to
perform their duties as it relates to the AFI Business.

“AFI Shares” shall mean the shares of common stock, par value $0.0001 per share,
of AFI.

“Ancillary Agreement” shall mean all agreements (other than the Separation and
Distribution Agreement) entered into by the Parties or the members of their
respective Groups (but as to which no Third Party is a party) in connection with
the Separation, the Distribution, or the other transactions contemplated by the
Separation and Distribution Agreement, including this Transition Services
Agreement, the Tax Matters Agreement, the Employee Matters Agreement, the
Trademark License Agreement, the Transition Trademark License Agreement, the
Lease Agreement and the Transfer Documents (each as defined in the Separation
and Distribution Agreement).

“AWI” shall have the meaning set forth in the Preamble.

“AWI Board” shall have the meaning set forth in the Recitals.

“AWI Business” shall mean all businesses, operations and activities (whether or
not such businesses, operations or activities are or have been terminated,
divested or discontinued) conducted at any time prior to the Distribution
Effective Time by either Party or any member of its Group, other than the AFI
Business.

“AWI Group” shall mean AWI and each Person that is a Subsidiary of AWI (and
expressly excluding AFI and any other member of the AFI Group).

“AWI Historical Financial Data” shall mean financial Information to the extent
related to the AWI Business prior to the Effective Date and contained within the
SAP Database, including internal statements of cash flows with respect to
distributions, contributions or other transfers of cash or other funds, general
ledger accounts, customer payment history, customer claims and audits, invoices
and inventory information.

“AWI Shares” shall mean the shares of common stock, par value $0.01 per share,
of AWI.

“Cause” shall mean, with respect to any employee of any member of the AFI Group,
and solely for purposes of Section 2.02(e), (a) engaging by the employee in
gross misconduct that is demonstrably and materially injurious to AFI or the AFI
Group, (b) the employee’s commission of a felony or crime involving moral
turpitude, (c) engaging by the employee in fraud, theft or misappropriation of
funds with respect to AFI or the AFI Group, or (d) the employee’s material
violation of the AFI code of conduct.

“Charge” and “Charges” have the meaning set forth in Section 2.03.

“Confidential Information” means all Information that is either confidential or
proprietary.

“Dispute” shall have the meaning set forth in Section 9.16.

 

- 3 -



--------------------------------------------------------------------------------

“Distribution” shall have the meaning set forth in the Recitals.

“Distribution Date” shall mean the date of the consummation of the Distribution,
which shall be determined by the AWI Board in its sole and absolute discretion.

“Distribution Effective Time” shall mean 11:59 p.m., New York City time, on the
Distribution Date.

“Division” shall have the meaning set forth in the Recitals.

“Division Effective Time” shall mean the time of the filing of a Statement of
Division with the Department of Statement of the Commonwealth of Pennsylvania
pursuant to Section 366 of the Pennsylvania Entity Transactions Law and in
accordance with the Plan of Division.

“Force Majeure” shall mean, with respect to a Party, an event beyond the control
of such Party (or any Person acting on such Party’s behalf), which event
(a) does not arise or result from the fault or negligence of such Party (or any
Person acting on such Party’s behalf) and (b) by its nature would not reasonably
have been foreseen by such Party (or such Person), or, if it would reasonably
have been foreseen, was unavoidable, and includes acts of God, acts of civil or
military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, labor
problems or unavailability of parts, or, in the case of computer systems, any
failure in electrical or air conditioning equipment.

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof, and any body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Group” shall mean either the AFI Group or the AWI Group, as the context
requires.

“Information” shall mean information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

“Interest Payment” shall have the meaning set forth in Section 4.02.

“Law” shall mean any national, supranational, federal, state, provincial, local
or similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

 

- 4 -



--------------------------------------------------------------------------------

“Level of Service” shall have the meaning set forth in Section 2.02(c).

“Liabilities” shall mean all debts, guarantees, assurances, commitments,
liabilities, responsibilities, Losses, remediation, deficiencies, settlements,
sanctions, interest and obligations of any nature or kind, whether accrued or
fixed, absolute or contingent, matured or unmatured, accrued or not accrued,
asserted or unasserted, liquidated or unliquidated, foreseen or unforeseen,
known or unknown, reserved or unreserved, or determined or determinable,
including those arising under any Law, Action, or order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with any
Governmental Authority or arbitration tribunal, and those arising under any
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment or undertaking, or any equitable
relief that is imposed, in each case, including all costs and expenses relating
thereto.

“Losses” shall mean actual losses, costs, taxes, damages, fines, penalties and
expenses (including legal and accounting fees and expenses and costs of
investigation and litigation), whether or not involving a Third-Party Claim.

“Merger” shall have the meaning set forth in the Recitals.

“Merger Agreement” shall have the meaning set forth in the Recitals.

“Minimum Service Period” means the period commencing on the Distribution Date
and ending on the six-month anniversary of the Distribution Date.

“Parties” means the parties to this Transition Services Agreement.

“Pennsylvania Entity Transactions Law” means the Entity Transactions Law of the
Commonwealth of Pennsylvania, 15 Pa.C.S. §311 et seq.

“Person” shall mean an individual, a corporation, a general or limited
partnership, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.

“Plan of Division” shall have the meaning set forth in the Recitals.

“Prime Rate” means the then published prime interest rate upon unsecured loans
charged by JP Morgan Chase Bank (or any successor thereto) on loans of 90 days.

“Provider” means, with respect to any Service, the Party identified on Schedule
1 hereto as the “Provider” of such Service.

“Provider Indemnitees” shall have the meaning set forth in Section 7.03.

“Recipient” means, with respect to any Service, the Party receiving such Service
hereunder.

“Recipient Indemnitees” shall have the meaning set forth in Section 7.04.

 

- 5 -



--------------------------------------------------------------------------------

“Representatives” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys or other representatives.

“SAP Database” shall mean the financial applications in the SAP enterprise
resource planning and data management systems utilized by AWI Finance personnel
in the performance of their duties as of the date hereof.

“SAP Database Access Period” means a period of one year, commencing on the
Effective Date.

“Separation” shall have the meaning set forth in the Recitals.

“Separation and Distribution Agreement” shall have the meaning set forth in the
Recitals.

“Service Period” means, with respect to any Service, the period commencing on
the Distribution Date and ending on the earlier of (a) the date that a Party
terminates the provision of such Service pursuant to Section 5.02 and (b) the
date set forth on Schedule 1 with respect to such Service.

“Services” shall have the meaning set forth in Section 2.01.

“Subsidiary” shall mean, with respect to any Person, any corporation, general or
limited partnership, trust, joint venture, unincorporated organization, limited
liability company or other entity of which such Person (a) beneficially owns,
either directly or indirectly, more than fifty percent (50%) of (i) the total
combined voting power of all classes of voting securities, (ii) the total
combined equity interests or (iii) in the case of a partnership, is a general
partner, or (b) otherwise has the power to vote, either directly or indirectly,
sufficient securities to elect a majority of the board of directors or similar
governing body.

“Tax” shall have the meaning set forth in the Tax Matters Agreement.

“Tax Matters Agreement” shall mean the Tax Matters Agreement entered into as of
the date hereof by and between AWI and AFI and/or one or more members of their
respective Groups in connection with the Separation, the Distribution or the
other transactions contemplated by this Agreement.

“Taxing Authority” shall have the meaning set forth in the Tax Matters
Agreement.

“Termination Charges” shall mean, with respect to the termination of any Service
pursuant to Section 5.02(a)(i), the sum of (a) any and all costs, fees and
expenses (other than any severance or retention costs) payable to a Third Party
by the Provider of such Service principally because of the early termination of
such Service; provided, however, that the Provider shall use commercially
reasonable efforts to minimize any costs, fees or expenses payable to any Third
Party in connection with such early termination of such Service and credit any
such reductions against the Termination Charges payable by the Recipient; and
(b) any additional severance and retention costs, if any, because of the early
termination of such Service that the Provider of such

 

- 6 -



--------------------------------------------------------------------------------

terminated Service incurs to employees who had been retained primarily to
provide such terminated Service (it being agreed that the costs set forth in
this clause (b) shall only be the amount, if any, in excess of the severance and
retention costs that such Provider would have paid to such employees if the
Service had been provided for the full period during which such Service would
have been provided hereunder but for such early termination).

“Third Party” shall mean any Person other than the Parties or any of their
Affiliates.

“Third-Party Claim” shall mean any Action commenced by any Third Party against
any Party or any of its Affiliates.

“Trademark License Agreement” shall mean the Trademark License Agreement entered
into on the date hereof by and between AWI and AFI and/or any members of their
respective Groups in connection with the Separation, the Distribution or the
other transactions contemplated by this Agreement.

“Transition Committee” shall mean the transition committee established pursuant
to the Separation and Distribution Agreement to be responsible for monitoring
and managing all matters related to the transactions contemplated by the
Separation and the Distribution Agreement, this Transition Services Agreement
and the other Ancillary Agreements.

“Transition Services Agreement” shall have the meaning set forth in the
Preamble.

“Transition Trademark License Agreement” shall mean the Transition Trademark
License Agreement entered into on the date hereof by and between AWI and AFI
and/or any members of their respective Groups in connection with the Separation,
the Distribution or the other transactions contemplated by this Agreement.

ARTICLE II

SERVICES

Section 2.01 Services.

(a) Commencing as of the Distribution Effective Time, the Provider agrees to
provide, or to cause one or more members of its Group to provide, to the
Recipient, or any members of the Recipient’s Group, the applicable services (the
“Services”) set forth on Schedule 1 hereto, in each case for the applicable
Service Period set forth on Schedule 1 hereto.

(b) At any time after the Distribution Effective Time and during the term of
this Transition Services Agreement, either Party may request that the other
Party provide or cause its Group to provide additional services hereunder (the
“Additional Services”) by providing written notice of such request, it being
understood that, unless such Additional Services are included on Schedule 1
hereto as pre-approved Additional Services, the Party that receives such request
may in its sole discretion decline to provide such requested Additional
Services. If a Provider undertakes to provide the Additional Services, upon the
mutual written agreement as to the nature, cost, duration and scope of such
Additional Services, AWI and AFI shall supplement in writing the Services set
forth on Schedule 1 hereto to include such Additional Services. Except where the
context otherwise indicates or requires, any such Additional Services shall be
deemed to be “Services” under this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Section 2.02 Performance of Services.

(a) The Provider shall perform, or shall cause one or more members of its Group
to perform, all Services to be provided by the Provider in a manner that is
based on its past practice and that is substantially similar in all material
respects to the analogous services provided by or on behalf of AWI or any of its
Subsidiaries to AWI or its applicable functional group or Subsidiary prior to
the Distribution Effective Time.

(b) Nothing in this Transition Services Agreement shall require the Provider to
perform or cause to be performed any Service to the extent that the manner of
such performance would constitute a violation of any applicable Law or any
existing contract or agreement with a Third Party. If the Provider is or becomes
aware of any potential violation on the part of the Provider, the Provider shall
use commercially reasonable efforts to promptly advise the Recipient of such
potential violation, and the Provider and the Recipient will mutually seek an
alternative that addresses such potential violation. The Parties agree to
cooperate in good faith and use commercially reasonable efforts to obtain any
necessary Third Party consents required under any existing contract or agreement
with a Third Party to allow the Provider to perform, or cause to be performed,
all Services to be provided by the Provider hereunder in accordance with the
standards set forth in this Section 2.02. Unless otherwise agreed in writing by
the Parties, all reasonable and documented out-of-pocket costs and expenses (if
any) incurred by any Party or any member of its Group in connection with
obtaining any such Third Party consent that is required to allow the Provider to
perform or cause to be performed such Services shall be divided proportionately
between the Provider and the Recipient in accordance with such Parties’
respective utilization of such Services at such time. If, with respect to a
Service, the Parties, despite the use of such commercially reasonable efforts,
are unable to obtain a required Third Party consent, or the performance of such
Service by the Provider would constitute a violation of any applicable Law, the
Provider shall have no obligation whatsoever to perform or cause to be performed
such Service.

(c) The Provider shall not be obligated to perform or to cause to be performed
any Service in a manner that is materially more burdensome (with respect to
service quality or quantity) than analogous services provided to AWI or its
applicable functional group or Subsidiary during the 12-month period immediately
before the date of this Transition Services Agreement (collectively referred to
as the “Level of Service”). Without limiting the generality of the foregoing,
but subject to Section 2.02(e), the Provider shall not be required to maintain
the employment of any specific employee(s), hire additional employees or
third-party service providers or purchase, or purchase, lease or license any
additional equipment, software or other assets or properties in order the
provide the Services hereunder. If the Recipient requests that the Provider
perform or cause to be performed any Service in a manner that exceeds the Level
of Service, then the Parties shall cooperate and act in good faith to determine
whether the Provider will be required to provide such requested higher Level of
Service. If the Parties determine that the Provider shall provide the requested
higher Level of Service, then such higher Level of Service shall be documented
in a written agreement signed by the Parties, which may be an amendment or
addendum to this Transition Services Agreement. Each amended section of

 

- 8 -



--------------------------------------------------------------------------------

Schedule 1 hereto, as agreed to in writing by the Parties, shall be deemed part
of this Transition Services Agreement as of the date of such written agreement
and the Level of Service increases set forth in such written agreement shall be
deemed a part of the “Services” provided under this Transition Services
Agreement, in each case subject to the terms and conditions of this Transition
Services Agreement.

(d) (i) Neither the Provider nor any member of its Group shall be required to
perform or to cause to be performed any of the Services for the benefit of any
Third Party or any other Person other than the Recipient and the members of its
Group, and (ii) EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 2.02 OR
SECTION 7.04, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE PROVIDED
ON AN “AS-IS” BASIS, THAT THE RECIPIENT ASSUMES ALL RISK AND LIABILITY ARISING
FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES, AND THAT THE
PROVIDER MAKES NO OTHER REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH
RESPECT TO THE SERVICES. EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES,
WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
QUALITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

(e) AFI shall not, and shall cause each member of the AFI Group not to,
terminate the employment of any employee of any member of the AFI Group to be
included on a list of employees to be agreed to by the Parties, other than for
Cause, in each case during the term of the applicable Service Period set forth
on Schedule 1 hereto for which such employee is providing Services hereunder.

(f) Each Party shall be responsible for its own compliance with any and all Laws
applicable to its performance under this Transition Services Agreement. No Party
shall knowingly take any action in violation of any such applicable Law.

Section 2.03 Charges for Services. The Recipient shall pay the Provider of the
Services a fee (either one-time or recurring) for such Services (or category of
Services, as applicable) (each fee constituting a “Charge” and, collectively,
“Charges”), which Charges shall be agreed to by the Parties from time to time.
During the term of this Transition Services Agreement, the amount of a Charge
for any Service may be modified to the extent of (a) any adjustments mutually
agreed to by the Parties, (b) any adjustments due to a change in Level of
Service requested by the Recipient and agreed upon by the Provider, and (c) any
adjustment in the rates or charges imposed by any Third Party provider that is
providing Services (proportional to the respective use of such Services by each
Party). Together with any invoice for Charges, the Provider shall provide the
Recipient with reasonable documentation, including any additional documentation
reasonably requested by the Recipient to the extent that such documentation is
in the Provider’s or its Group’s possession or control, to support the
calculation of such Charges.

Section 2.04 Changes in the Performance of Services. Subject to the performance
standards for Services set forth in Sections 2.02(a), 2.02(b) and 2.02(c), the
Provider may make

 

- 9 -



--------------------------------------------------------------------------------

changes from time to time in the manner of performing the Services if the
Provider is making similar changes in performing analogous services for itself
and if the Provider furnishes to the Recipient reasonable prior written notice
(in content and timing) of such changes. No such change shall materially
adversely affect the timeliness or quality of the applicable Service. If any
such change by the Provider reasonably requires the Recipient to incur an
increase in costs and expenses of at least five percent (5%), in the aggregate,
in order to continue to receive and utilize the applicable Services in the same
manner as the Recipient was receiving and utilizing such Service prior to such
change, the Provider shall be required to reimburse the Recipient for all such
reasonable increase in costs and expenses. Upon request, the Recipient shall
provide the Provider with reasonable documentation, including any additional
documentation reasonably requested by the Provider to the extent such
documentation is in the Recipient’s or its Group’s possession or control, to
support the calculation of such increase in costs and expenses.

Section 2.05 Transitional Nature of Services. The Parties acknowledge the
transitional nature of the Services and agree to cooperate in good faith and to
use commercially reasonable efforts to effectuate a smooth transition of the
Services from the Provider to the Recipient (or its designee).

Section 2.06 Subcontracting. A Provider may hire or engage one or more Third
Parties to perform any or all of its obligations under this Transition Services
Agreement; provided, however, that (a) such Provider shall use the same degree
of care (but at least reasonable care) in selecting each such Third Party as it
would if such Third Party was being retained to provide similar services to the
Provider and (b) such Provider shall in all cases remain primarily responsible
for all of its obligations under this Transition Services Agreement with respect
to the scope of the Services, the performance standard for Services set forth in
Sections 2.02(a), 2.02(b) and 2.02(c) and the content of the Services provided
to the Recipient. Subject to the confidentiality provisions set forth in
Article VI, each Party shall, and shall cause their respective Affiliates to,
provide, upon thirty (30) days’ prior written notice from the other Party, any
Information within such Party’s or its Affiliates’ possession that the
requesting Party reasonably requests in connection with any Services being
provided to such requesting Party by a Third Party, including any applicable
invoices, agreements documenting the arrangements between such Third Party and
the Provider and other supporting documentation; provided, further, that each
Party shall make no more than one such request during any calendar quarter.

ARTICLE III

OTHER ARRANGEMENTS

Section 3.01 Access.

(a) AFI shall, and shall cause the members of the AFI Group to, allow AWI and
the members of the AWI Group and their respective Representatives reasonable
access to the facilities of the AFI Group that is necessary for the AWI Group to
fulfill their obligations under this Transition Services Agreement. In addition
to the foregoing right of access, AFI shall, and shall cause the AFI Group to,
afford AWI, the members of the AWI Group and their respective Representatives,
upon reasonable advance written notice, reasonable access during normal business
hours to the facilities, Information, systems, infrastructure and personnel of
AFI and the members of the AFI Group as reasonably necessary for AWI to verify
the adequacy of internal

 

- 10 -



--------------------------------------------------------------------------------

controls over information technology, reporting of financial data and related
processes employed in connection with the Services being provided by AFI or the
members of the AFI Group, including in connection with verifying compliance with
Section 404 of the Sarbanes-Oxley Act of 2002; provided that (i) such access
shall not unreasonably interfere with any of the business or operations of AFI
or any member of the AFI Group and (ii) in the event that AFI determines that
providing such access could be commercially detrimental, violate any applicable
Law or agreement or waive any attorney-client privilege, then the Parties shall
use commercially reasonable efforts to permit such access in a manner that
avoids each of such harm and consequence. AWI agrees that all of its and the AWI
Group’s employees shall, and that it shall use commercially reasonable efforts
to cause its Representatives’ employees to, when on the property of AFI or a
member of the AFI Group, or when given access to any facilities, Information,
systems, infrastructure or personnel of AFI or a member of the AFI Group,
conform to the policies and procedures of AFI and the members of the AFI Group,
as applicable, concerning health, safety, conduct and security which are made
known or provided to AWI from time to time.

(b) AWI shall, and shall cause the members of the AWI Group to, allow AFI and
the AFI Group and their respective Representatives reasonable access to the
facilities of AWI and the members of the AWI Group that is necessary for AFI and
the AFI Group to fulfill their obligations under this Transition Services
Agreement. In addition to the foregoing right of access, AWI shall, and shall
cause the members of the AWI Group to, afford AFI, the AFI Group and their
respective Representatives, upon reasonable advance written notice, reasonable
access during normal business hours to the facilities, Information, systems,
infrastructure and personnel of AWI and the members of the AWI Group as
reasonably necessary for AFI to verify the adequacy of internal controls over
information technology, reporting of financial data and related processes
employed in connection with the Services being provided by AWI or the members of
the AWI Group, including in connection with verifying compliance with
Section 404 of the Sarbanes-Oxley Act of 2002; provided that (i) such access
shall not unreasonably interfere with any of the business or operations of AWI
or any of the members of the AWI Group and (ii) in the event that AWI determines
that providing such access could be commercially detrimental, violate any
applicable Law or agreement or waive any attorney-client privilege, then the
Parties shall use commercially reasonable efforts to permit such access in a
manner that avoids each of such harm and consequence. AFI agrees that all of its
and the members of the AFI Group’s employees shall, and that it shall use
commercially reasonable efforts to cause its Representatives’ employees to, when
on the property of AWI or the property of the member of the AWI Group, or when
given access to any facilities, Information, systems, infrastructure or
personnel of AWI or a member of the AWI Group, conform to the policies and
procedures of AWI and the members of the AWI Group, as applicable, concerning
health, safety, conduct and security which are made known or provided to AFI
from time to time.

Section 3.02 Access to SAP Database.

(a) Access. AWI shall provide AFI SAP Personnel reasonable access (subject to
restrictions set forth in Section 3.02(b)), to the SAP Database during the SAP
Database Access Period, insofar as such access is reasonably required by AFI to
access and use the AFI Historical Financial Data solely as it relates to the
conduct of the AFI Business (including any searches for specific AFI Historical
Financial Data and the making of copies thereof).

 

- 11 -



--------------------------------------------------------------------------------

(b) Access Requirements. Without limiting the confidentiality provisions set
forth in Article VI below and any other restrictions contained in this
Agreement, AFI shall, and shall cause the AFI SAP Personnel, to (i) use the SAP
Database with reasonable care and only in the ordinary course of business and in
the manner and for the purposes for which it is intended, (ii) establish
commercially reasonable internal controls to prevent unauthorized access, use,
modification or dissemination of the SAP Database and AWI Historical Financial
Information, (iii) not use any AWI Historical Financial Data for any reason
without prior written consent of AWI, (iv) not alter, change or add data or
entries that would impact AWI or the AWI Historical Financial Data in any way,
and (v) not grant any Third Party access to the SAP Database or AWI Historical
Financial Data contained therein without prior written consent from AWI. AFI
shall, and shall cause the AFI Group to, afford AWI, the members of the AWI
Group and their respective Representatives, upon reasonable advance written
notice, reasonable access during normal business hours to the AFI SAP Personnel,
facilities, systems, infrastructure and other personnel of AFI and the members
of the AFI Group as reasonably necessary for AWI to verify the adequacy of
internal controls over the SAP Database and AWI Historical Financial Data. AFI
shall follow any reasonable guidelines or directions provided by AWI with
respect to the access and use of the SAP Database.

(c) Ownership. AWI Historical Financial Data shall remain the property of AWI,
and AFI Historical Financial Data shall remain the property of AFI. Each Party
acknowledges that the SAP Database may include Information owned by another
Party or a member of another Party’s Group and not related to it or its
Business, including sensitive financial information. Each Party agrees, subject
to requirements of applicable Law that any such Information is to be treated as
Confidential Information of the Party or Parties to which it relates and handled
in accordance with Article VI. AWI, in its capacity as operator of the SAP
Database, shall take commercially reasonable measures in connection with such
access and related activities to preserve the integrity and confidentiality of
the SAP Database and the Information contained therein, including the AFI
Historical Financial Data.

(d) Destruction. Notwithstanding the obligations set forth in Section 6.02, both
Parties acknowledge and agree that following the end of the SAP Database Access
Period and in accordance with AWI’s records management policies and procedures,
AWI shall use commercially reasonable efforts to (i) purge the AFI Historical
Financial Data from the SAP Database, or (ii) if such purging is not
practicable, encrypt or otherwise make unreadable or inaccessible such AFI
Historical Financial Data.

ARTICLE IV

BILLING; TAXES

Section 4.01 Procedure. Charges for the Services shall be charged to and payable
by the Recipient. Amounts payable pursuant to this Transition Services Agreement
shall be paid by wire transfer (or such other method of payment as may be agreed
between the Parties from time to time) to the Provider (as directed by the
Provider), on a monthly basis, which amounts shall be due within thirty
(30) days after the Recipient’s receipt of each such invoice, including
reasonable documentation pursuant to Section 2.03. All amounts due and payable
hereunder shall be invoiced and paid in U.S. dollars.

 

- 12 -



--------------------------------------------------------------------------------

Section 4.02 Late Payments. Charges not paid when due pursuant to this
Transition Services Agreement (and any amounts billed or otherwise invoiced or
demanded and properly payable that are not paid within thirty (30) days of the
receipt of such bill, invoice or other demand) shall accrue interest at a rate
per annum equal to the Prime Rate plus one percent (1%) or the maximum rate
under applicable Law, whichever is lower (the “Interest Payment”).

Section 4.03 Taxes. Without limiting any provisions of this Transition Services
Agreement, the Recipient shall bear any and all Taxes and other similar charges
(and any related interest and penalties) imposed on, or payable with respect to,
any fees or charges, including any Charges, payable by it pursuant to this
Transition Services Agreement, including all sales, use, value-added, and
similar Taxes, but excluding Taxes based on the Provider’s net income.
Notwithstanding anything to the contrary in the previous sentence or elsewhere
in this Transition Services Agreement, the Recipient shall be entitled to
withhold from any payments to the Provider any such Taxes that the Recipient is
required by applicable Law to withhold and shall pay such Taxes to the
applicable Taxing Authority.

Section 4.04 No Set-Off. Except as mutually agreed to in writing by AWI and AFI,
no Party or any member of its Group shall have any right of set-off or other
similar rights with respect to (a) any amounts received pursuant to this
Transition Services Agreement or (b) any other amounts claimed to be owed to the
other Party or any of member of its Group arising out of this Transition
Services Agreement.

ARTICLE V

TERM AND TERMINATION

Section 5.01 Term. This Transition Services Agreement shall commence at the
Distribution Effective Time and shall terminate upon the earlier to occur of:
(a) the last date on which either Party is obligated to provide any Service to
the other Party in accordance with the terms of this Transition Services
Agreement; (b) the mutual written agreement of the Parties to terminate this
Transition Services Agreement in its entirety; and (c) 11:59 p.m., New York City
time on December 31, 2017. Unless otherwise terminated pursuant to Section 5.02,
this Transition Services Agreement shall terminate with respect to each Service
as of the close of business on the last day of the Service Period for such
Service. To the extent that the Provider’s ability to provide a Service is
dependent on the continuation of a specified Service, the Provider’s obligation
to provide such dependent Service shall terminate automatically with the
termination of such supporting Service.

Section 5.02 Early Termination.

(a) Without prejudice to the Recipient’s rights with respect to Force Majeure,
the Recipient may from time to time terminate this Transition Services Agreement
with respect to the entirety of any individual Service:

(i) for any reason or no reason, upon the giving of at least thirty (30) days
prior written notice to the Provider of such Service; provided, however, that,
unless otherwise set forth on Schedule 1 with respect to such Service, such
notice may not be delivered prior to the end of the Minimum Service Period;
provided, further, that any

 

- 13 -



--------------------------------------------------------------------------------

such termination (x) may only be effective as of the last day of a month and
(y) shall be subject to the obligation to pay any applicable Termination Charges
pursuant to Section 5.04; or

(ii) if the Provider of such Service has failed to perform any of its material
obligations under this Transition Services Agreement with respect to such
Service, and such failure shall continue to be uncured for a period of at least
thirty (30) days after receipt by the Provider of written notice of such failure
from the Recipient; provided, however, that any such termination may only be
effective as of the last day of a month; provided, further, that the Recipient
shall not be entitled to terminate this Transition Services Agreement with
respect to the applicable Service if, as of the end of such period, there
remains a good-faith Dispute between the Parties (undertaken in accordance with
the terms of Section 9.16) as to whether the Provider has cured the applicable
breach.

(b) The Provider may terminate this Transition Services Agreement with respect
to any individual Service, but not a portion thereof, at any time upon prior
written notice to the Recipient if the Recipient has failed to perform any of
its material obligations under this Transition Services Agreement relating to
such Service, including making payment of Charges for such Service when due, and
such failure shall continue to be uncured for a period of at least thirty
(30) days after receipt by the Recipient of a written notice of such failure
from the Provider; provided, however, that any such termination may only be
effective as of the last day of a month; provided, further, that the Provider
shall not be entitled to terminate this Transition Services Agreement with
respect to the applicable Service if, as of the end of such period, there
remains a good-faith Dispute between the Parties (undertaken in accordance with
the terms of Section 9.16) as to whether the Recipient has cured the applicable
breach. Schedule 1 hereto shall be updated to reflect any terminated Service.

Section 5.03 Interdependencies. The Parties acknowledge and agree that:
(a) there may be interdependencies among the Services being provided under this
Transition Services Agreement; (b) upon the request of either Party, the Parties
shall cooperate and act in good faith to determine whether (i) any such
interdependencies exist with respect to the particular Service that a Party is
seeking to terminate pursuant to Section 5.02 and (ii) in the case of such
termination, the Provider’s ability to provide a particular Service in
accordance with this Transition Services Agreement would be materially and
adversely affected by such termination of another Service; and (c) in the event
that the Parties have determined that such interdependencies exist (and, in the
case of such termination that the Provider’s ability to provide a particular
Service in accordance with this Transition Services Agreement would be
materially and adversely affected by such termination), the Parties shall
negotiate in good faith to amend Schedule 1 hereto with respect to such
termination of such impacted Service, which amendment shall be consistent with
the terms of comparable Services.

Section 5.04 Effect of Termination. Upon the termination of any Service pursuant
to this Transition Services Agreement, the Provider of the terminated Service
shall have no further obligation to provide the terminated Service, and the
Recipient of such Service shall have no obligation to pay any future Charges
relating to such Service; provided, however, that the Recipient shall remain
obligated to the Provider for (a) the Charges owed and payable in respect

 

- 14 -



--------------------------------------------------------------------------------

of Services provided prior to the effective date of termination for such
Service, and (b) any applicable Termination Charges (which, in the case of each
of clauses (a) and (b), shall be payable only in the event that the Recipient
terminates any Service pursuant to Section 5.02(a)(i)). In connection with the
termination of any Service, the provisions of this Transition Services Agreement
not relating solely to such terminated Service shall survive any such
termination, and in connection with a termination of this Transition Services
Agreement, Article I, this Article V, Article VII and Article IX, all
confidentiality obligations under this Transition Services Agreement and
Liability for all due and unpaid Charges and Termination Charges shall continue
to survive indefinitely.

Section 5.05 Information Transmission. The Provider, on behalf of itself and the
members of its Group, shall use commercially reasonable efforts to provide or
make available, or cause to be provided or made available, to the Recipient, in
accordance with Section 6.1 of the Separation and Distribution Agreement, any
Information received or computed by the Provider for the benefit of the
Recipient concerning the relevant Service during the Service Period; provided,
however, that, except as otherwise agreed to in writing by the Parties (a) the
Provider shall not have any obligation to provide, or cause to be provided,
Information in any nonstandard format, (b) the Provider and the members of its
Group shall be reimbursed for their reasonable costs in accordance with
Section 6.3 of the Separation and Distribution Agreement for creating,
gathering, copying, transporting and otherwise providing such Information, and
(c) the Provider shall use commercially reasonable efforts to maintain any such
Information in accordance with Section 6.4 of the Separation and Distribution
Agreement.

ARTICLE VI

CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

Section 6.01 AWI and AFI Obligations. Subject to Section 6.04, until the five
(5)-year anniversary of the Distribution Date, each of AWI and AFI, on behalf of
itself and each member of its Group, agrees to hold, and to cause its respective
Representatives to hold, in strict confidence, with at least the same degree of
care that applies to AWI’s Confidential Information pursuant to policies in
effect as of the Distribution Effective Time, all Confidential Information
concerning the other Party or the members of its Group or their respective
businesses that is either in its possession (including Confidential Information
in its possession prior to the date hereof) or furnished by such other Party or
such other Party’s Group members or their respective Representatives at any time
pursuant to this Transition Services Agreement, and shall not use any such
Confidential Information other than for such purposes as may be expressly
permitted hereunder, except, in each case, to the extent that such Confidential
Information has been (a) in the public domain or generally available to the
public, other than as a result of a disclosure by such Party or any member of
its Group or any of their respective Representatives in violation of this
Transition Services Agreement; (b) later lawfully acquired from other sources by
such Party or any of member of its Group, which sources are not themselves bound
by a confidentiality obligation or other contractual, legal or fiduciary
obligation of confidentiality with respect to such Confidential Information; or
(c) independently developed or generated without reference to or use of the
Confidential Information of the other Party or any member of its Group. If any
Confidential Information of a Party or any member of its Group is disclosed to
the other Party or any member of its Group in connection with providing the
Services, then such disclosed Confidential Information shall be used only as
required to perform such Services.

 

- 15 -



--------------------------------------------------------------------------------

Section 6.02 No Release; Return or Destruction. Each Party agrees (a) not to
release or disclose, or permit to be released or disclosed, any Confidential
Information of the other Party addressed in Section 6.01 to any other Person,
except its Representatives who need to know such Confidential Information in
their capacities as such (whom shall be advised of their obligations hereunder
with respect to such Confidential Information) and except in compliance with
Section 6.04, and (b) to use commercially reasonable efforts to maintain such
Confidential Information in accordance with Section 6.4 of the Separation and
Distribution Agreement. Without limiting the foregoing, when any such
Confidential Information is no longer needed for the purposes contemplated by
the Separation and Distribution Agreement, this Transition Services Agreement or
any other Ancillary Agreements, each Party will promptly after request of the
other Party either return to the other Party all such Confidential Information
in a tangible form (including all copies thereof and all notes, extracts or
summaries based thereon) or notify the other Party in writing that it has
destroyed such information (and such copies thereof and such notes, extracts or
summaries based thereon).

Section 6.03 Privacy and Data Protection Laws. Each Party shall comply with all
applicable state, federal and foreign privacy and data protection Laws that are
or that may in the future be applicable to the provision of the Services under
this Transition Services Agreement.

Section 6.04 Protective Arrangements. In the event that a Party or any member of
its Group either determines on the advice of its counsel that it is required to
disclose any information pursuant to applicable Law or receives any request or
demand under lawful process or from any Governmental Authority to disclose or
provide information of the other Party (or any member of its Group) that is
subject to the confidentiality provisions hereof, such Party shall notify the
other Party (to the extent legally permitted) as promptly as practicable under
the circumstances prior to disclosing or providing such information and shall
cooperate, at the expense of the other Party, in seeking any appropriate
protective order requested by the other Party. In the event that such other
Party fails to receive such appropriate protective order in a timely manner and
the Party receiving the request or demand reasonably determines that its failure
to disclose or provide such information shall actually prejudice the Party
receiving the request or demand, then the Party that received such request or
demand may thereafter disclose or provide information to the extent required by
such Law (as so advised by its counsel) or by lawful process or such
Governmental Authority, and the disclosing Party shall promptly provide the
other Party with a copy of the information so disclosed, in the same form and
format so disclosed, together with a list of all Persons to whom such
information was disclosed, in each case to the extent legally permitted.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE VII

LIMITED LIABILITY AND INDEMNIFICATION

Section 7.01 Limitations on Liability.

(a) SUBJECT TO SECTION 7.02, THE LIABILITIES OF THE PROVIDER AND ITS GROUP
MEMBERS AND THEIR RESPECTIVE REPRESENTATIVES, COLLECTIVELY, UNDER THIS
TRANSITION SERVICES AGREEMENT FOR ANY ACT OR FAILURE TO ACT IN CONNECTION
HEREWITH (INCLUDING THE PERFORMANCE OR BREACH OF THIS TRANSITION SERVICES
AGREEMENT), OR FROM THE SALE, DELIVERY, PROVISION OR USE OF ANY SERVICES
PROVIDED UNDER OR CONTEMPLATED BY THIS TRANSITION SERVICES AGREEMENT, WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE, SHALL
NOT EXCEED THE AGGREGATE CHARGES PAID AND PAYABLE TO SUCH PROVIDER BY THE
RECIPIENT PURSUANT TO THIS TRANSITION SERVICES AGREEMENT FOR FULL SERVICE PERIOD
FOR SUCH SERVICE.

(b) IN NO EVENT SHALL EITHER PARTY, THE MEMBERS OF ITS GROUP OR THEIR RESPECTIVE
REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, PUNITIVE,
EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF COMPENSATORY
DAMAGES OF THE OTHER PARTY IN CONNECTION WITH THE PERFORMANCE OF THIS TRANSITION
SERVICES AGREEMENT (OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY
CLAIM), AND EACH PARTY HEREBY WAIVES ON BEHALF OF ITSELF, THE MEMBERS OF ITS
GROUP AND ITS REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE.

(c) The limitations in Section 7.01(a) and Section 7.01(b) shall not apply in
respect of any Liability arising out of or in connection with (i) either Party’s
Liability for breaches of confidentiality under Article VI, (ii) either Party’s
obligations under Section 7.03 or 7.04, or (iii) the gross negligence, willful
misconduct or fraud of or by the Party to be charged.

Section 7.02 Obligation to Re-Perform; Liabilities. In the event of any breach
of this Transition Services Agreement by the Provider with respect to the
provision of any Services which the Provider can reasonably be expected to
re-perform in a commercially reasonable manner, the Provider shall (a) promptly
correct in all material respects such error, defect or breach or re-perform in
all material respects such Services at the request of the Recipient and at the
sole cost and expense of the Provider and (b) subject to the limitations set
forth in Section 7.01, reimburse the Recipient and the members of its Group and
Representatives for Liabilities attributable to such breach by the Provider. Any
request for re-performance in accordance with this Section 7.02 by the Recipient
must be in writing and specify in reasonable detail the particular error, defect
or breach, and such request must be made no more than one month from the later
of (x) the date on which such breach occurred and (y) the date on which such
breach was reasonably discovered by the Recipient.

 

- 17 -



--------------------------------------------------------------------------------

Section 7.03 Third-Party Claims. In addition to (but not in duplication of) its
other indemnification obligations (if any) under the Separation and Distribution
Agreement, this Transition Services Agreement or any other Ancillary Agreement,
the Recipient shall indemnify, defend and hold harmless the Provider, the
members of the Provider’s Group and each of their respective Representatives,
and each of the successors and assigns of any of the foregoing (collectively,
the “Provider Indemnitees”), from and against any and all claims of Third
Parties relating to, arising out of or resulting from the Provider’s furnishing
or failing to furnish the Services provided for in this Transition Services
Agreement, other than (a) Third Party Claims arising out of the gross
negligence, willful misconduct or fraud of any Provider Indemnitee and (b) as
set forth in Section 2.02(b).

Section 7.04 Provider Indemnity. In addition to (but not in duplication of) its
other indemnification obligations (if any) under the Separation and Distribution
Agreement, this Transition Services Agreement or any other Ancillary Agreement,
but subject to the limitations set forth in Section 7.01 of this Transition
Services Agreement, the Provider shall indemnify, defend and hold harmless the
Recipient, the members of the Recipient’s Group and each of their respective
Representatives, and each of the successors and assigns of any of the foregoing
(collectively, the “Recipient Indemnitees”), from and against any and all
Liabilities relating to, arising out of or resulting from the sale, delivery,
provision or use of any Services provided by such Provider hereunder, but only
to the extent that such Liability relates to, arises out of or results from the
Provider’s gross negligence, willful misconduct or fraud.

Section 7.05 Indemnification Procedures. The procedures for indemnification set
forth in Sections 4.5, 4.6 and 4.7 of the Separation and Distribution Agreement
shall govern claims for indemnification under this Transition Services
Agreement.

ARTICLE VIII

TRANSITION COMMITTEE

Section 8.01 Establishment. Pursuant to the Separation and Distribution
Agreement, a Transition Committee is to be established by AWI and AFI to, among
other things, monitor and manage matters arising out of or resulting from this
Transition Services Agreement. Without limiting the generality of the foregoing,
each Party shall cause each member of the Transition Committee who is an
employee, agent or other Representative of such Party to work in good faith to
resolve any Dispute arising out of or relating in any way to this Transition
Services Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Mutual Cooperation. Each Party shall, and shall cause the members
of its Group to, cooperate with the other Party and the members of its Group in
connection with the performance of the Services hereunder; provided, however,
that such cooperation shall not unreasonably disrupt the normal operations of
such Party or the members of its Group, and, provided, further, that this
Section 9.01 shall not require such Party to incur any out-of-pocket costs or
expenses unless and except as expressly provided in this Transition Services
Agreement or otherwise agreed to in writing by the Parties.

 

- 18 -



--------------------------------------------------------------------------------

Section 9.02 Further Assurances. Each Party shall take, or cause to be taken,
any and all reasonable actions, including the execution, acknowledgment, filing
and delivery of any and all documents and instruments that any other Party may
reasonably request in order to effect the intent and purpose of this Transition
Services Agreement and the transactions contemplated hereby.

Section 9.03 Audit Assistance. Each of the Parties and the members of their
respective Groups are or may be subject to regulation and audit by a
Governmental Authority (including a Taxing Authority), standards organizations,
customers or other parties to contracts with such Parties or the members of
their Groups under applicable Law, standards or contract provisions. If a
Governmental Authority, standards organization, customer or other party to a
contract with a Party or a member of its Group exercises its right to examine or
audit such Party’s or a member of its Group’s books, records, documents or
accounting practices and procedures pursuant to such applicable Law, standards
or contract provisions, and such examination or audit relates to the Services,
then the other Party shall provide, at the sole cost and expense of the
requesting Party, all assistance reasonably requested by the Party that is
subject to the examination or audit in responding to such examination or audits
or requests for Information, to the extent that such assistance or Information
is within the reasonable control of the cooperating Party and is related to the
Services.

Section 9.04 Title to Intellectual Property. Except as expressly provided for
under the terms of this Transition Services Agreement, the Separation and
Distribution Agreement, the Trademark License Agreement or the Transition
Trademark License Agreement, the Recipient acknowledges that it shall acquire no
right, title or interest (including any license rights or rights of use) in any
intellectual property which is owned or licensed by the Provider, by reason of
the provision of the Services hereunder. The Recipient shall not remove or alter
any copyright, trademark, confidentiality or other proprietary notices that
appear on any intellectual property owned or licensed by the Provider, and the
Recipient shall reproduce any such notices on any and all copies thereof. The
Recipient shall not attempt to decompile, translate, reverse engineer or make
excessive copies of any intellectual property owned or licensed by the Provider,
and the Recipient shall promptly notify the Provider of any such attempt,
regardless of whether by the Recipient or any Third Party, of which the
Recipient becomes aware.

Section 9.05 Independent Contractors. The Parties each acknowledge and agree
that they are separate entities, each of which has entered into this Transition
Services Agreement for independent business reasons. The relationships of the
Parties hereunder are those of independent contractors and nothing contained
herein shall be deemed to create a joint venture, partnership or any other
relationship between the Parties. Employees performing services hereunder do so
on behalf of, under the direction of, and as employees of, the Provider, and the
Recipient shall have no right, power or authority to direct such employees.

Section 9.06 Counterparts; Entire Agreement; Corporate Power.

(a) This Transition Services Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.

 

- 19 -



--------------------------------------------------------------------------------

(b) This Transition Services Agreement, the Separation and Distribution
Agreement and the Ancillary Agreements and the Exhibits, Schedules and
appendices hereto and thereto contain the entire agreement between the Parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties other than those set forth or referred to
herein or therein.

(c) AWI represents on behalf of itself and, to the extent applicable, each of
the members of the AWI Group, and AFI represents on behalf of itself and, to the
extent applicable, each of the members of the AFI Group, as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Transition Services Agreement and to consummate the
transactions contemplated hereby; and

(ii) this Transition Services Agreement has been duly executed and delivered by
it and constitutes a valid and binding agreement of it enforceable in accordance
with the terms hereof.

(d) Each Party acknowledges and agrees that delivery of an executed counterpart
of a signature page to this Transition Services Agreement (whether executed by
manual, stamp or mechanical signature) by email in portable document format
(PDF) shall be effective as delivery of such executed counterpart of this
Transition Services Agreement. Each Party expressly adopts and confirms each
such stamp or mechanical signature (regardless of whether delivered in person,
by mail, by courier, by facsimile or by email in portable document format (PDF))
made in its respective name as if it were a manual signature delivered in
person, agrees that it will not assert that any such signature or delivery is
not adequate to bind such Party to the same extent as if it were signed manually
and delivered in person and agrees that, at the reasonable request of the other
Party at any time, it will as promptly as reasonably practicable cause this
Transition Services Agreement to be manually executed (any such execution to be
as of the date of the initial date thereof) and delivered in person, by mail or
by courier.

Section 9.07 Governing Law. This Transition Services Agreement (and any claims
or disputes arising out of or related hereto or to the transactions contemplated
hereby or to the inducement of any Party to enter herein, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall be governed by and construed and interpreted in
accordance with the Laws of the State of Delaware, irrespective of the choice of
Laws principles of the State of Delaware, including all matters of validity,
construction, effect, enforceability, performance and remedies.

Section 9.08 Assignability. This Transition Services Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns; provided, however, that neither Party may assign its rights
or delegate its obligations under this Transition Services Agreement without the
express prior written consent of the other Party, such consent not to be
unreasonably withheld, delayed or conditioned. Notwithstanding the foregoing, no
such consent shall be required for the assignment of a Party’s rights and

 

- 20 -



--------------------------------------------------------------------------------

obligations under the Separation and Distribution Agreement, this Transition
Services Agreement or any of the other Ancillary Agreements in whole (i.e., the
assignment of a Party’s rights and obligations under the Separation and
Distribution Agreement, this Transition Services Agreement or any such other
Ancillary Agreements all at the same time) in connection with a change of
control of a Party so long as the resulting, surviving or transferee Person
assumes all the obligations of the relevant party thereto by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party. Nothing herein is intended to, or shall be construed to, prohibit
either Party or any member of its Group from being party to or undertaking a
change of control.

Section 9.09 Third-Party Beneficiaries. Except as provided in Article VII with
respect to the Provider Indemnitees in their capacities as such, (a) the
provisions of this Transition Services Agreement are solely for the benefit of
the Parties and are not intended to confer upon any other Person except the
Parties any rights or remedies hereunder; and (b) there are no other third-party
beneficiaries of this Transition Services Agreement and this Transition Services
Agreement shall not provide any other Third Party with any remedy, claim,
Liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Transition Services Agreement.

Section 9.10 Notices. All notices, requests, claims, demands or other
communications under this Transition Services Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 9.10):

If to AWI (prior to the Distribution Effective Time), to:

Armstrong World Industries, Inc.

P.O. Box 3001

Lancaster PA 17604

Email: MAHershey@armstrong.com

Attention: General Counsel

and

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Email: Peter.Atkins@skadden.com

   Eric.Cochran@skadden.com

Attention: Peter A. Atkins

    Eric L. Cochran

and

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

920 N. King Street

Wilmington, DE 19801

Email: Steven.Daniels@skadden.com

Attention: Steven J. Daniels

 

- 21 -



--------------------------------------------------------------------------------

If to AFI, to:   Armstrong Flooring, Inc.   P.O. Box 3025   Lancaster, PA 17604
  Email: Csparisi@armstrongflooring.com   Attention: General Counsel with a copy
(prior to the Distribution Effective Time) to:   Skadden, Arps, Slate, Meagher &
Flom LLP   Four Times Square   New York, New York 10036   Email:   
Peter.Atkins@skadden.com      Eric.Cochran@skadden.com

  Attention:    Peter A. Atkins      Eric L. Cochran   and      Skadden, Arps,
Slate, Meagher & Flom LLP   One Rodney Square   920 N. King Street   Wilmington,
DE 19801   Email: Steven.Daniels@skadden.com   Attention: Steven J. Daniels

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 9.11 Severability. If any provision of this Transition Services
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 9.12 Force Majeure. No Party shall be deemed in default of this
Transition Services Agreement for any delay or failure to fulfill any obligation
hereunder (other than the obligation to pay money) so long as and to the extent
to which any delay or failure in the fulfillment of such obligations is
prevented, frustrated, hindered or delayed as a consequence of

 

- 22 -



--------------------------------------------------------------------------------

circumstances of Force Majeure. In the event of any such excused delay, the time
for performance (other than the obligation to pay money) shall be extended for a
period equal to the time lost by reason of the delay unless this Transition
Services Agreement has previously been terminated under Article V or under this
Section 9.12. A Party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such Force Majeure,
(a) provide written notice to the other Party of the nature and extent of such
Force Majeure; and (b) use commercially reasonable efforts to remove any such
causes and resume performance under this Transition Services Agreement as soon
as reasonably practicable (and in no event later than the date that the affected
Party resumes providing analogous services to, or otherwise resumes analogous
performance under any other agreement for, itself, its Affiliates or any Third
Party) unless this Transition Services Agreement has previously been terminated
under Article V or this Section 9.12. The Recipient shall be (i) relieved of the
obligation to pay Charges for the affected Service(s) throughout the duration of
such Force Majeure and (ii) entitled to permanently terminate such Service(s) if
the delay or failure in providing such Services because of a Force Majeure shall
continue to exist for more than thirty (30) consecutive days (it being
understood that the Recipient shall not be required to provide any advance
notice of such termination to the Provider).

Section 9.13 Headings. The Article, Section and Paragraph headings contained in
this Transition Services Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Transition Services
Agreement.

Section 9.14 Survival of Covenants. Except as expressly set forth in this
Transition Services Agreement, the covenants, representations and warranties and
other agreements contained in this Transition Services Agreement, and Liability
for the breach of any obligations contained herein, shall survive the
Distribution Effective Time and shall remain in full force and effect
thereafter.

Section 9.15 Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Transition Services Agreement shall not be deemed
a waiver by the waiving Party of any subsequent or other default, nor shall it
prejudice the rights of the waiving Party. No failure or delay by any Party in
exercising any right, power or privilege under this Transition Services
Agreement shall operate as a waiver thereof, nor shall a single or partial
exercise thereof prejudice any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 9.16 Dispute Resolution. In the event of any controversy, dispute or
claim (a “Dispute”) (i) arising out of or relating to any Party’s rights or
obligations under this Transition Services Agreement (whether arising in
contract, tort or otherwise), calculation or allocation of the costs of any
Service or otherwise arising out of or relating in any way to this Transition
Services Agreement (including the interpretation or validity of this Transition
Services Agreement) and (ii) that is not resolved by the Transition Committee
after a reasonable period of time, such Dispute shall be resolved in accordance
with the dispute resolution process referred to in Article VII of the Separation
and Distribution Agreement.

Section 9.17 Specific Performance. Subject to Section 9.16, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this

 

- 23 -



--------------------------------------------------------------------------------

Transition Services Agreement, the Party or Parties who are, or are to be,
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief (on an interim or permanent basis) in respect of its
rights or their rights under this Transition Services Agreement, in addition to
any and all other rights and remedies at law or in equity, and all such rights
and remedies shall be cumulative. The Parties agree that the remedies at law for
any breach or threatened breach, including monetary damages, may be inadequate
compensation for any loss and that any defense in any Action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are hereby waived by
each of the Parties. Unless otherwise agreed in writing, the Parties shall
continue to provide Services and honor all other commitments under this
Transition Services Agreement during the course of dispute resolution pursuant
to the provisions of Section 9.16 and this Section 9.17 with respect to all
matters not subject to such Dispute; provided, however, that this obligation
shall only exist during the term of this Transition Services Agreement.

Section 9.18 Amendments. No provisions of this Transition Services Agreement or
any Ancillary Agreement shall be deemed waived, amended, supplemented or
modified by a Party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of the Party against
whom it is sought to enforce such waiver, amendment, supplement or modification.

Section 9.19 Interpretation. In this Transition Services Agreement, (a) words in
the singular shall be deemed to include the plural and vice versa and words of
one gender shall be deemed to include the other genders as the context requires;
(b) the terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Transition
Services Agreement as a whole (including all of the Schedules, Annexes and
Exhibits hereto) and not to any particular provision of this Transition Services
Agreement; (c) Article, Section, Exhibit, Annex and Schedule references are to
the Articles, Sections, Exhibits, Annexes and Schedules to this Transition
Services Agreement unless otherwise specified; (d) unless otherwise stated, all
references to any agreement shall be deemed to include the exhibits, schedules
and annexes to such agreement; (e) the word “including” and words of similar
import when used in this Transition Services Agreement shall mean “including,
without limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (h) references to “business day” shall mean any day
other than a Saturday, a Sunday or a day on which banking institutions are
generally authorized or required by law to close in the United States or
Lancaster, Pennsylvania; (i) references herein to this Transition Services
Agreement or any other agreement contemplated herein shall be deemed to refer to
this Transition Services Agreement or such other agreement as of the date on
which it is executed and as it may be amended, modified or supplemented
thereafter, unless otherwise specified; and (j) unless expressly stated to the
contrary in this Transition Services Agreement, all references to “the date
hereof,” “the date of this Transition Services Agreement,” “hereby” and
“hereupon” and words of similar import shall all be references to April 1, 2016.

Section 9.20 Mutual Drafting. This Transition Services Agreement shall be deemed
to be the joint work product of the Parties and any rule of construction that a
document shall be interpreted or construed against a drafter of such document
shall not be applicable to this Transition Services Agreement.

[Signature page follows]

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Transition Services Agreement
to be executed by their duly authorized representatives.

 

ARMSTRONG WORLD INDUSTRIES, INC. By:  

/s/ Brian L. MacNeal

  Name:   Brian L. MacNeal   Title:   Authorized Officer ARMSTRONG FLOORING,
INC. By:  

/s/ John W. Thompson

  Name:   John W. Thompson   Title:   Authorized Officer

 

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

Schedule 1

Transition Services

See attached



--------------------------------------------------------------------------------

TSA - Schedule 1

Service Provider: Armstrong World Industries, Inc.

Service Recipient: Armstrong Flooring, Inc.

 

UNITED STATES & CANADA SERVICES

Finance

12 months

  

•    BPO Outsource Provider Support

•    Reconciliation of Misallocated Accounts Receivable and Accounts Payable

•    Accounts Receivable Export Support

•    Tax Support

Manufacturing

12 months

  

•    Sample Testing Support

Digital Marketing

9 months

  

•    Website Support

•    Lead Generation Support

•    User Experience Support

Information Technology

6-12 months, varies by area (unless noted)

   General   

•    SAP Ecosystem Application Access and Usage

•    Non-SAP Application Access and Usage

•    Project Support

•    IT Outsource Provider Support

  

Finance

  

•    SAP Ecosystem Application Support

•    Non-SAP Application Support

•    Consultation Services / Support

  

Procurement/

Plant Maintenance

  

•    SAP Procurement / Plant Maintenance Security

  

Human Resources

  

•    SAP Ecosystem Application Support

•    Consultation Services / Support

  

Plant Manufacturing Systems

  

•    SAP Ecosystem Application Support

•    Non-SAP Application Support

•    Consultation Services / Support

  

Business Analytics

  

•    Analytics Application Support

  

CRM and Workgroup App

  

•    IT Management Systems Application Development and Support

•    Sales Application Development and Support

•    Consultation Services / Support – Workgroup Apps

  

Supply Chain

  

•    Consultation Services / Support – Supply Chain

  

Sales and Distribution

  

•    Consultation Services / Support – Sales and Distribution

•    SAP Sales and Distribution Programs, Configuration, and Interfaces

  

Integration

  

•    Consultation Services / Support - Integration

  

Web

21 months

  

•    Legacy Website Support & Maintenance

•    Website Project Technical Support

•    Other Web Application Support and Maintenance

  

Vendor Management

  

•    Vendor Management and Contract Separation Support

  

Asset Management

  

•    Software/Hardware Maintenance Processing Support

•    Asset Discovery Support

•    Hardware Refresh Process Support (for PCs)

•    Mobile Device Management Support

  

Client Computing

  

•    Infrastructure Client – Desktop Support and Client Management



--------------------------------------------------------------------------------

UNITED STATES & CANADA SERVICES (continued)

Information Technology

(continued)

  

Infrastructure

21 months

  

•    Storage, Backup

•    Database

•    Network – LAN, WAN, Internet, Security

•    SAP Basis, Security

   Cyber Security   

•    Tools / Threat Management

•    Network Security

 

CHINA SERVICES

Information Technology

15 months

  

•    Travel Management Application Usage and Support

•    IT Project Support & Management Service



--------------------------------------------------------------------------------

Service Provider: Armstrong Flooring, Inc.

Service Recipient: Armstrong World Industries, Inc.

 

UNITED STATES & CANADA SERVICES

Finance

12 months

  

•    BPO Outsource Provider Support

•    Tax Support

•    Payroll Services

•    Time & Labor Processing Access, Application Support and Configuration

•    SAP Access – Payroll Processing, Benefits Administration Services for
Payroll Processing

Digital Marketing

6 months

  

•    Website Support

•    Digital Marketing Tool & Analytics Support

Information Technology

6-12 months, varies by area (unless noted)

  

General

  

•    Project Support

  

 

Finance

  

 

•    Consultation Services / Support

  

Procurement/

Plant Maintenance

  

•    SAP Procurement/ Programs, Configurations, Interfaces

•    Consultation Services / Support

  

Human Resources

  

•    SAP Ecosystem Application Support

•    Non-SAP Application Support

•    Consultation Services / Support

  

Plant Manufacturing Systems

  

•    Non-SAP Application Support

•    Consultation Services / Support

  

Business Analytics

  

•    Analytics Application Support

•    SAP Analytics Platform

  

CRM and Workgroup App

  

•    IT Management Systems Application Development and Support

•    Consultation Services / Support – Workgroup Apps

  

Supply Chain

  

•    Consultation Services / Support – Warehouse Management

  

Sales and Distribution

  

•    Consultation Services / Support – Sales and Distribution

•    SAP Sales and Distribution Programs, Configuration, and Interfaces

  

Integration

  

•    Consultation Services / Support - Integration

  

Web

21 months

  

•    Content Management System Support and Maintenance

•    Web Database Architecture and Maintenance

  

Asset Management

  

•    Asset Discovery Support

  

Infrastructure

  

•    Servers, Scheduling

•    Tape Management, Storage, Backup

•    Database

•    Network – LAN

•    Telecommunications

•    SAP Basis, Security

  

Cyber Security

  

•    General Support



--------------------------------------------------------------------------------

CHINA SERVICES

Information Technology

9 months

  

•    ERP Ecosystem Application Usage and Support

•    Engineering Design Application Usage and Support

•    Infrastructure Network – WAN, LAN and Internet

•    Website Hosting

Facilities

15 months

  

•    China Facilities Rent

AUSTRALIA SERVICES

Information Technology

12 months

  

•    ERP Ecosystems Application Usage and Vendor Support

•    IT Task, Break/Fix Support and Project Support Service

•    Infrastructure Server Hosting



--------------------------------------------------------------------------------

                                         Web   

•    Legacy Website Support & Maintenance

•    Website Project Technical Support

•    Web Application Support and Maintenance

•    Content Management System Support and Maintenance

•    Web Database Architecture and Maintenance

•    Website Maintenance Coordination

•    Project Server Support & Maintenance

•    Web Middleware Support and Maintenance

 

Information Technology

(continued)

   Vendor Management   

•    Vendor Management and Contract Separation Support

   Asset Management   

•    Software/Hardware Maintenance Processing Support

•    Asset Discovery Support

•    Hardware Refresh Process Support (for PCs)

•    Mobile Device Management Support

   Client Computing   

•    Infrastructure Client – Desktop Support and Client Management

•    Infrastructure Client – Email and Calendar

   Infrastructure   

•    Windows Server

•    Scheduling

•    Tape Management

•    Linux Server

•    Storage, Backup

•    Database

•    Network – LAN, WAN, Internet, Security

•    Telecommunications

•    SAP Basis, Security

   Cyber Security   

•    General Support

•    Tools / Threat Management

•    Network Security

 

CHINA SERVICES Information Technology   

•    BPCS Ecosystem Application Usage and Support

•    Concur Application Usage and Support

•    AutoCAD Application Usage and Support

•    IT Project Support & Management Service

•    Infrastructure Network – WAN, LAN and Internet

•    Website Hosting

Facilities   

•    China Facilities Rent

 

AUSTRALIA SERVICES Information Technology   

•    BPCS & Wilcomm Ecosystems Application Usage and Vendor Support

•    IT Task, Break/Fix Support and Project Support Service

•    Infrastructure iSeries Server Hosting